  Case 3:18-cv-00161-N Document 51-2 Filed 02/11/19       Page 1 of 1 PageID 984


                 IN THE UNITED STATES DISTRICT COURT
                 FOR THE NORTHERN DISTRICT OF TEXAS
                           DALLAS DIVISION

ESCORT INC.,

                      Plaintiff,
                                                       CASE NO. 3:18-cv-161-N
                       v.
                                                            PATENT CASE
UNIDEN AMERICA CORPORATION,
                                                     JURY TRIAL DEMANDED
                      Defendant.



  [PROPOSED] ORDER GRANTING UNIDEN AMERICA CORPORATION’S
                MOTION FOR LEAVE TO AMEND


      Having considered Defendant Uniden America Corporation’s Motion for Leave to

Amend (“Motion”) and any response thereto,

      IT IS HEREBY ORDERED this ___ day of ___________, 2019, that the Motion

is GRANTED.



                                             Hon. David C. Godbey
                                             United States District Judge
